        Case 1:16-cr-10343-ADB Document 691-7 Filed 01/25/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,                     )       CRIMINAL NO. 16-10343-ADB
                                              )
                v.                            )
                                              )
MICHAEL GURRY, ET. Al.                        )
                                              )
          Defendants.                         )
                                              )

                                              ORDER

        This matter is before the Court on the Application of Andrew E. Lelling, United States

Attorney for the District of Massachusetts, for an Order requiring Oliver Gauthier to give

testimony or provide other information pursuant to the provisions of Title 18, United States Code,

Sections 6002 and 6003.

        Upon consideration of the Application of the United States Attorney and it appearing to

the satisfaction of this Court that:

        1.      Oliver Gauthier has been subpoenaed to testify at the trial of the instant matter

within this District;

        2.      It is likely that Oliver Gauthier will refuse to testify or provide other information

on the basis of Oliver Gauthier’s privilege against self-incrimination.

        3.      In the judgment of the United States Attorney, the testimony or other information

from Oliver Gauthier may be necessary to the public interest; and

        4.      The Application filed herein has been made with the approval of Raymond N.

Hulser, Deputy Assistant Attorney General of the Criminal Division of the Department of Justice,

pursuant to the authority vested by Title 18, United States Code, Section 6003(b) and Title 28,

C.F.R., Section 0.175(a).
        Case 1:16-cr-10343-ADB Document 691-7 Filed 01/25/19 Page 2 of 2



       NOW, THEREFORE, IT IS ORDERED, pursuant to Title 18, United States Code, Sections

6002 and 6003, that if called to testify, Oliver Gauthier shall give testimony or provide other

information as to all matters about which Oliver Gauthier may be interrogated at such trial.

       IT IS FURTHER ORDERED that no testimony or other information compelled under this

Order (or any information directly or indirectly derived from such testimony or other information)

may be used against Oliver Gauthier in any criminal case except a prosecution for perjury, giving

a false statement or otherwise failing to comply with this Order.



                                                     ________________________________
                                                     ALLISON D. BURROUGHS
                                                     UNITED STATES DISTRICT JUDGE


DATE:____________




                                                2
